Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Response to arguments
Applicant’s argument with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection.  Claims 11-12; 18-19 were cancelled and claim 25-29 were added. Applicant argues that cited references failed to disclose determining an event stream associated with the event; determining that an event consumer system that has submitted a subscription request for the event stream has specified content based filter logic in association with the subscription request event stream, the content based filter logic indicating criteria for which events of the event stream are to be delivered to the event system consumer; validating the content based filter logic submitted in association with the subscription request, registering the subscription request  and the associated content based the filter logic responsive to successfully validating the content based filter logic of the subscription request.

However, Lee et al show in  fig2 and fig.3  a system having  subscriber/filter registration unit 122 and event filter validation unit 123 for registering requests and filtering contents. And the system is capable of validating subscription requests associated with filters as disclosed 0048; 0050; 0067-0069.This action is made final.
                                                         Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5; 8-10; 15; 17; 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Lee  (US.Pub.No.20120096476) et al in view of Thomas (US.Pub.No.20140366047) and Skeen(US.Pat.No.5557798).

Regarding claim 1, Lee et al disclose a method, comprising: determining that an event consumer system that has submitted a subscription request for the event stream has specified content based filter logic in association with the subscription request event stream, the content based filter logic indicating criteria for which events of the event stream are to be delivered to the event system consumer(see fig.4 and fig.5 for submitting subscription request; the subscriber and filter registration unit 122 registers and manages the event subscriber information and the event filter in response to the subscriber's request. The event filter validation unit 123 validates and analyzes the event filter of the registered event subscriber,0058; subscriber registration request includes a request for registration of a filter desired by the user,0066-0067;0070-0071);

determining that  the event associated with the event stream satisfies the content
based filter logic based, at least in part, on a value of the first field of a data object corresponding to the event: and providing the event to the event consumer system  in response to determining that the event satisfies the content based filter logic(see fig.5 for providing event to subscriber based on validation of the filter; the step (S530) of validating a filter, the step (S540) of extracting an event, and the step (S550) of sending the event to the subscribers, which are performed by the virtual event channel unit 120,0066; the subscriber and filter registration unit 122 registers and manages the event subscriber information and the event filter in response to the subscriber's request. The event filter validation unit 123 validates and analyzes the event filter of the registered event subscriber. The event extraction unit 124 identifies the analyzed filter and event subscriber information, detects an event, and transfers the event to the output event queue 125. Then, the output event queue 125 sends the received event to the corresponding event subscriber,0058);

validating the content based filter logic submitted in association with the subscription request, registering the subscription request  and the associated content based the filter logic responsive to successfully validating the content based filter logic of the subscription request(see fig2 and fig.3 with subscriber/filter registration unit 122 and event filter validation unit 123; subscriber and filter registration unit 122, which is an element for registration and management of the event subscriber and the event filter, severs to register a subscriber who is interested in an event sent through the virtual event channel. If the subscriber is registered, the subscriber can receive all events sent through the virtual event channel,0048; 0050; 0067-0069).

But did not explicitly disclose obtaining an event received from an event recordation and distribution system; determining an event stream associated with the event; the  content based filter logic specifying at least one operator and  for at least a first field of data objects corresponding to events of the event stream, at least one corresponding value.

However, Thomas et al disclose obtaining an event received from an event recordation and distribution system(contemporary video hosting and sharing platforms typically either provide access to all content of a paid channel to a subscribed user,0050; internet-based content platform 120 may provide digital content (e.g., digital video, streaming video, images, digital music, streaming music, social media information, etc.) to one or more of the client device,0061);

 determining an event stream associated with the event(Once the end user identifies content they would like to consume, the end user can take different actions depending on access restrictions placed on the content. The end user can subscribe (e.g., for free or by paying a subscriber fee) to a channel to gain access to content. The subscriber fee can be a one-time fee, or can be a recurring fee, 0071;0043; content can also include live-streamed content and media items available on-demand,0053;0174 ).
 
It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Thomas to modify Lee by providing recorded content On-demand for the purpose of improving viewing experiences of the users.

And Skeen et al disclose the  content based filter logic specifying at least one operator and  for at least a first field of data objects corresponding to events of the event stream, at least one corresponding value(ASCII character strings,col.11, lines 31-32; second field is of a primitive class assigned the number 2, data block 148, which is specified to contain a Boolean value, col.19, lines 25-26; by parsing the ASCII text to separate out the various field names and specifications of the field contents and the class numbers, col.19, lines 9-11; col.42, lines 54-60+;col.7, lines 47-51).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Skeen to modify  Lee and Thomas by using Boolean value for the purpose of filtering contents accordingly.
Regarding claim 2,  Lee et al disclose  further comprising: determining the content based filter logic for each subscription request submitted for the event stream(the subscribers (or applications) can selectively receive interesting events by setting different event filters,0052;0057;0070-0071)

Regarding claim 3, Lee et al disclose further comprising: interpreting the content based filter logic by a formula engine of the event recordation and distribution system(event filter validation unit 123, which is an element for validation and analysis of the event filter, serves to determine whether the expression formula of the registered event filter has an error in an expression grammar of the filter provided by the virtual event channel,0050;0070).

Regarding claim 4, Lee  et al  disclose further comprising: determining whether filter logic is present in the subscription request( see fig.2 and fig.3; a subscriber and filter registration unit for registering and managing an event subscriber who wants to subscribe the sent event and an event filter designated by the event subscriber,0012;0048-0049; 0058; 0067-0069 ).

Regarding claim 5, Lee et al  disclose further comprising: establishing a subscription for the event consumer system, the subscription  including  the content based filter logic of the subscription request(see fig.2 and fig.3 for filtering content based on subscription request; 0067-0070).

Regarding claim 8, it is rejected using the same ground of rejection for claim 1. 
Regarding claim 9, it is rejected using the same ground of rejection for claim 2. 
Regarding claim 10, it is rejected using the same ground of rejection for claim 3. 
Regarding claim 15, it is rejected using the same ground of rejection for claim 1. 
Regarding claim 17, it is rejected using the same ground of rejection for claim 3. 

Regarding claim 22, Thomas and  Lee et al did not explicitly disclose the content based filter logic comprising a string that includes the at least one operator, the method further comprising: parsing the string such that a plurality of tokens are obtained; wherein determining that the event associated with the event stream satisfies the content based filter logic based, at least in part, on a value of the first field of a data object corresponding to the event includes evaluating the value of the first field of the data object using the tokens.

However, Skeen et al disclose the content based filter logic comprising a string that includes the at least one operator, the method further comprising: parsing the string such that a plurality of tokens are obtained; wherein determining that the event associated with the event stream satisfies the content based filter logic based, at least in part, on a value of the first field of a data object corresponding to the event includes evaluating the value of the first field of the data object using the tokens(ASCII character strings,col.11, lines 31-32; second field is of a primitive class assigned the number 2, data block 148, which is specified to contain a Boolean value, col.19, lines 25-26; by parsing the ASCII text to separate out the various field names and specifications of the field contents and the class numbers, col.19, lines 9-11; col.42, lines 54-60+;col.7, lines 47-51).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Skeen to modify Thomas and Lee by applying the technique of parsing string  for the purpose of filtering contents accordingly.

Regarding claim 23, Thomas and  Lee et al did not explicitly disclose the string including at least one field name-value pair, the field name-value pair including a field name of the first field and a value, the field name and value being separated in the string by an operator.

However, Skeen et al disclose the string including at least one field name-value pair, the field name-value pair including a field name of the first field and a value, the field name and value being separated in the string by an operator(see fig.2 to fig.5 with field name; by parsing the ASCII text to separate out the various field names and specifications of the field contents and the class numbers, col.19, lines 9-11; second field is of a primitive class assigned the number 2, data block 148, which is specified to contain a Boolean value, col.19, lines 25-26).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Skeen to modify Thomas and Lee by using Boolean value  for the purpose of separating data field name accordingly.

Regarding claim 24, it is rejected using the same ground of rejection for claim 23.

Regarding claim 25, Thomas and  Lee et al did not explicitly disclose wherein validating the content based filter logic submitted in association with the subscription request comprises applying one or more of: a syntactic algorithm or a semantic checking algorithm.

However, Skeen et al disclose wherein validating the content based filter logic submitted in association with the subscription request comprises applying one or more of: a syntactic algorithm or a semantic checking algorithm(Referring to FIG. 2, Semantic data, such as field names, is decoupled from data representation and organization in the sense that semantic information contains no information regarding data representation or organization, col.4, lines 35-40+).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Skeen to modify Thomas and Lee by using Boolean value  for the purpose of separating data field name accordingly.

Regarding claim 26, Lee and Skeen et al  did not explicitly  disclose the event being obtained by an event delivery manager, wherein registering the subscription request and the associated content based filter logic comprises subscribing to the event stream by the event delivery manager with the event recordation and distribution system.

However, Thomas et al disclose the event being obtained by an event delivery manager, wherein registering the subscription request and the associated content based filter logic comprises subscribing to the event stream by the event delivery manager with the event recordation and distribution system(After creating the subscription for the end user, the channel subscription subsystem 125 can record the user subscription as subscription data 155 of data store 150. In one implementation, when the user subscription is recorded, the channel content providing subsystem 130 allows the user to immediately (e.g., in real time) consume media items of the channel,0072; 0103; device capable of storing data,0057;0068-0069; A channel can be associated with a curator who can perform management actions on the channel. Management actions may include, for example, adding media items to the channel, removing media items from the channel, defining subscription requirements for the channel, defining presentation attributes for channel content, defining access attributes for channel content,0043;0063).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Thomas  to modify Lee and Skeen by managing data for the purpose of improving viewing experiences of the users.

Regarding claim 27, Lee et al  disclose the subscription request being associated with a topic corresponding to the event stream(conventional publication/subscription model has provided two types of services such as topic-based and content-based services to provide the interesting event,0008).

Regarding claim 28, Lee et al  disclose wherein validating the content based filter logic submitted in association with the subscription request is performed comprises: verifying that the content based filter conforms to an expression language(an event filter validation unit 123 for validating whether an expression formula of the registered event filter has an error in a given event filter grammar,0044;0050;0070).

Regarding claim 29, Thomas and  Lee et al did not explicitly disclose wherein validating the content based filter logic submitted in association with the subscription request 1s performed comprises one or more of: verifying that a field name of the content based filter respects an event schema, the field name corresponding to a field; or verifying that a value of the content based filter that corresponds to the field name matches a field data type associated with the field. 

However, Skeen et al disclose wherein validating the content based filter logic submitted in association with the subscription request 1s performed comprises one or more of: verifying that a field name of the content based filter respects an event schema, the field name corresponding to a field; or verifying that a value of the content based filter that corresponds to the field name matches a field data type associated with the field (see fig.2 to fig.5 with field name; by parsing the ASCII text to separate out the various field names and specifications of the field contents and the class numbers, col.19, lines 9-11; second field is of a primitive class assigned the number 2, data block 148, which is specified to contain a Boolean value, col.19, lines 25-26).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Skeen to modify Thomas and Lee by using Boolean value  for the purpose of separating data field name accordingly.

Claims 7; 14; 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee(US.Pub.No.20120096476) et al in view of  Thomas (US.Pub.No.20140366047) and  Skeen(US.Pat.No.5557798) and SHERMAN (US.Pub.No.20180176174).

Regarding claim 7, Thomas and Lee  and Skeen et al did not explicitly disclose further comprising: processing a second subscription request for  a second event stream; and responsive to determining that validating of second content based filter logic specified in association with the second subscription request for the second event stream, has failed, registering the second subscription request without the second content based filter logic

However, SHERMAN et al disclose further comprising: processing a second subscription request for  a second event stream; and responsive to determining that validating of second content based filter logic specified in association with the second subscription request for the second event stream, has failed, registering the second subscription request without the second content based filter logic (Message subscription service requests are evaluated based on entitlements, and rejected before generating a message subscription if the message subscription service request fails the evaluation,0013;0048).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of SHERMAN to modify Thomas  and Lee and Skeen by monitoring failure  associated with subscription request for the purpose of improving viewing experiences.

Regarding claim 14, it is rejected using the same ground of rejection for claim 7.
Regarding claim 21, it is rejected using the same ground of rejection for claim 7.

                                                        Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425